Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/7/2022 has been entered.

IDS received 3/8/2022, 4/13/2022 and 5/19/2022 have been entered.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12, in the reply filed on 4/29/2021 is acknowledged. Claims 13-20 are withdrawn for examination because they draw to nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-12 are under examination. 
Priority
This application is a CON of 14/967,904 (filed 12/14/2015) ABN which is a CON of PCT/US2014/063984 (filed 11/05/2014) and a CIP of PCT/IB2014/002583 (filed 7/15/2014), PCT/US2014/063984 has PRO 61/900,092 (filed 11/5/2013) and PCT/US2014/002583 has PRO 61/856,952 (filed 7/22/2013).

New rejections:
Claim Rejections - 35 USC § 112 paragraph(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a high activity pancreatin” in line 1, “the high activity pancreatin” in line 2 and “the high activity pancreatin” in line 15, it is not clear all three terms/occurrences refer to the same material because the terms in line 1 and line 15 refers to the same “high activity pancreatin” and the term in line 2 refers to the starting material for obtaining “the high activity pancreatin”, therefore “the high activity pancreatin” in line 2 is not the same material as the other two occurrences. Furthermore, claim 1 drawn to a process for the preparation of a high activity pancreatin, however the starting material (in line 2) is already “the high activity pancreatin” (see 112(b) relative term rejection below), thus it clear the “high activity pancreatin” are not the same (material or meaning) and the terms appear to be inconsistent/conflicting within claim 1.
Claim 1 recites “separating…” and “drying…” steps for “the insoluble portion”, however, “the insoluble portion” only recited in steps a1.1) and a1.2) not in a1), since the steps are recited as alternatives (independent from each other), therefore it is not clear if these two steps are applicable to step a1). It is not clear if a1) step also provides/results in insoluble portion and a soluble portion.
The term "high activity" in claim 1 (including all its dependent claims 2-12) is a relative term which renders the claim indefinite.  The term "high activity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It appears that “high activity” is a functional limitation of the claim, yet the Specification has not specifically defined or described what Applicants mean by ‘high activity’ in order to provide one of ordinary skill in the art the requisite information necessary in order to determine how to avoid infringement of the claim. The word ‘high’ in ‘high activity’ is a relative term; a term of degree. When Applicants state ‘high activity’ it is not understood what level ‘high’ is; or what the activity should be compared to; i.e., does this mean a activity that is greater than a known activity of a certain prior art product that also contains pancreatin having lipase activity; and if so, what is the ‘activity’ relating to? Ultimately, since it appears that ‘high activity’ is attempting, by some means, to limit the claimed invention, one of ordinary skill in the art would need to understand what Applicants mean by ‘high’ and what Applicants mean by ‘activity’ but Applicants have not clearly described either term and have also failed to describe what they mean by ‘high activity’ and what characteristics the claimed invention would necessarily need to possess in order to fulfill this limitation. For example, by stating ‘high activity’ do Applicants mean for this statement to limit the specific lipase activity of the pancreatin in the composition or alternatively, do Applicants mean to limit some other aspect of the claim which is not specifically claimed?

Maintenance of Rejections (including modification due to amendments):

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melcer et al. (PN3168448).
For Claims 1-2 and 6-7: the reference teaches a method comprising the steps of: suspending pancreatin (not defatted pork pancreas, col. 3, line 48++) in an aqueous solvent (the aqueous solvent with claimed Hildebrand solubility parameter is not defined to be distinct from: “aqueous phase with deionized water”, col. 3, line 50++) stirred for 5 minutes at 5oC (a temperature below 20oC, col. 3, line 51++) to provide a suspension (col. 3, line 52++); adding an organic solvent (acetone, col. 4, line 2++, for claims 6-7) to the suspension at a temperature below 20oC (-10oC, col. 4, line 2++) to precipitate an insoluble portion (col. 4, line 5++) and provide a soluble portion; separating the insoluble portion from the soluble portion at a temperature below 20oC (-10oC, col. 4, line 7++) via centrifuge; and drying the insoluble portion to provide HA-pancreatin (such as lyophilization or freeze-drying, col. 3, line 34++, col. 6, line 64++).
For Claim 2: the reference teaches the steps of suspending pancreatin in aqueous solvent, adding an organic solvent to the suspension and separating the insoluble portion from the soluble portion is at temperature of 0oC-15oC (col. 5, line 51++) which includes/overlaps with the claimed 4oC.

Response to Argument
Applicant’s arguments filed 3/7/2022 have been fully considered but they are not persuasive.
Applicant argued that Melcer does not teach step of suspending pancreatin in a mixture of an aqueous solvent and an organic solvent and/or a step of adding an organic solvent to pancreatin suspended in an aqueous solvent. 
It is the examiner’s position that Melcer teaches all the claimed steps of claim 1 as described above including: suspending pancreatin (col. 3, line 49++) in an aqueous solvent (the aqueous solvent with claimed Hildebrand solubility parameter is not defined to be distinct from: “deionized water”, col. 3, line 50++), adding an organic solvent (acetone, col. 4, line 2++, for claims 6-7) to the suspension/aqueous extract at a temperature below 20oC (-10oC, col. 4, line 2++) to precipitate an insoluble portion (col. 4, line 5++) and provide a soluble portion, wherein claims as written does not exclude additional steps between the “suspending…” and “adding…” steps. Therefore Melcer teaches step of adding an organic solvent/actone (col. 4, line 2++) to pancreatin suspended in deionized water (col. 3, line 74++).
Applicant argued that Melcer’s product is not pancreating or high activity pancreatin. 
It is the examiner’s position that Melcer teaches all the claimed steps of claim 1 (and its dependent claims) as described above, “high activity pancreatin” is an undefined relative term (see rejection above) and “a specific lipase activity of at least 120 USP IU/mg” (in claim 1, line 16) only recites the intended propose (or necessary result if the same recited active method steps are taught by prior art) of the claimed method step without providing structure limitation to the active method steps.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moreau et al. (PN5075231).
For Claims 1-3 and 5-7: the reference teaches a method comprising the steps of: suspending pancreatin (stomach fundus, col. 3, line 49++ or col. 8, line 10++) in an aqueous medium (the acid aqueous solvent with claimed Hildebrand solubility parameter is not defined to be distinct from “aqueous medium”, col. 3, line 50++) having pH of 1.5 to 5 (col. 3, line 50++, for claim 5) at a temperature of 4oC to 30oC (which overlaps with below 20oC (col. 3, line 53++, for claim 2) to provide a suspension (aqueous solution, col. 3, line 54++) for between 1 minute and 15 hours (which overlaps with limitations of claim 3, col. 3, line 53++); adding an organic solvent (by treating with alcohols/chloroform/acetone, col. 6, line 51++ and col. 7, line 27++, for claims 6-7) at temperature of 0oC to 10oC to precipitate an insoluble portion (col. 7, line 32++) and provide a soluble portion; separating the insoluble portion from the soluble portion via filtration (col. 7, lines 2++ and 34++); and drying the insoluble portion to provide HA-pancreatin at 100oC to105oC (col. 6, line 67++).
For Claim 4: the reference teaches the suspension comprises pancreatin material in an amount between about 0.05 and 0.3 g/ml (1 g in 1-100 ml, col. 7, line 56++).
For Claim 8: the reference teaches the aqueous solvent is a buffer solution (col. 4, line 10++).
For Claims 9-10: the reference teaches step of adding organic solvent more than twice (col. 7, line 36++) to soluble portion (solvent, col. 7, line 20++) to produce a second insoluble portion and separating the second insoluble portion by filtration (col. 7, line 34++, claim 10).

Response to Argument
Applicant’s arguments filed 3/7/2022 have been fully considered but they are not persuasive.
Applicant argued that Moreau’s process lacks a solvent comprising a mixture of an aqueous solvent and an organic solvent having the claimed Hildebrand solubility parameters. 
It is the examiner’s position that Moreau teaches all the claimed steps of claim 1 as described above including: suspending pancreatin (stomach fundus, col. 3, line 49++ or col. 8, line 10++) in an aqueous medium (the acid aqueous solvent with claimed Hildebrand solubility parameter is not defined to be distinct from “aqueous medium”, col. 3, line 50++, “Hildebrand solubility parameter” as defined by the instant specification, US20200255817, [0057]++, is “one organic solvent or a mixture of more organic solvents or a mixture of at least one organic solvent and aqueous solvent…” which is not distinct from the teaching of Moreau aqueous medium, therefore the Hildebrand solubility parameter as claimed does not direct to specific aqueous solvent that is distinct from Moreau’s teaching. Moreau also teaches adding an organic solvent (by treating with alcohols/chloroform/acetone, col. 6, line 51++ and col. 7, line 27++, for claims 6-7) at temperature of 0oC to 10oC to precipitate an insoluble portion (col. 7, line 32++), wherein claims as written (use of comprising) does not exclude additional steps between the “suspending…” and “adding…” steps… 
Applicant argued that Moreau’s product is not pancreating or high activity pancreatin. 
It is the examiner’s position that Moreau teaches all the claimed steps of claim 1 (and its dependent claims) as described above, “high activity pancreatin” is an undefined relative term (see rejection above) and “a specific lipase activity of at least 120 USP IU/mg” (in claim 1, line 16) only recites the intended propose (or necessary result if the same recited active method steps are taught by prior art) of the claimed method step without providing structure limitation to the active method steps, therefore is not consider to provide patentable limitation to the claimed method steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-12 are rejected under 35 U.S.C. 103(a) as obvious over Melcer/Moreau in view of Hwang (Ind. Eng. Chem. Res., 2007, 46:4289-4294).
Melcer and Moreau teaches a method of preparation pancreatin/lipase described above as applied.
Melcer and Moreau does not explicitly teach an aqueous solvent having a Hildebrand solubility parameter between 38 and 45 (MPa)0.5 as recited in claim 1, drying the second insoluble portion and mixing the insoluble portions as recited in claims 11-12. However, Moreau teaches several successive extraction with organic solvent to obtain an adequate product (col. 6, line 61++).
Hwang teaches selective precipitation of pancreatic proteins (page 4292, left column, 1st full paragraph++) using solutions with proper solubility parameter (page 4291, Table 2).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to dry/combine/mix the insoluble portions to obtain a final pancreatin product.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited references teach preparation of pancreatin product and Moreau teaches several successive extraction with organic solvent to obtain an adequate product (col. 6, line 61++) and Hwang teaches quick precipitation of pancreatic protein using solvent with optimal solubility parameter (page 4292, left column, 1st full paragraph, line 4++) to achieve desirable composition and solubility of the pancreatin protein composition (page 4293, right column, 4th full paragraph++). 
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because the cited references teach the claimed method and use of solution with specified solubility parameter and successive extraction with organic/aqueous solvent, is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 3/7/2022 have been fully considered but they are not persuasive.
Applicant argued that Hwang does not teach the other two references lacking and provide no incentive to purify a mixture of pancreatin enzymes or how to balance high lipase activity with amylase and protease activities.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that Melcer and Moreau teach preparation of pancreatin product as described above Hwang is cited for the teaching of selective precipitation of pancreatic proteins (page 4292, left column, 1st full paragraph++) using solutions with proper solubility parameter (page 4291, Table 2). Therefore, it is obvious for one skilled in the art to use solution with specified solubility parameter and successive extraction with organic/aqueous solvent to obtain a final pancreatin product with anticipated success because Moreau teaches several successive extraction with organic solvent to obtain an adequate product (col. 6, line 61++) and Hwang teaches quick precipitation of pancreatic protein using solvent with optimal solubility parameter (page 4292, left column, 1st full paragraph, line 4++) to achieve desirable composition and solubility of the pancreatin protein composition (page 4293, right column, 4th full paragraph++). The balancing of high lipase activity with amylase and protease activities is not claimed because none of the claimed method steps is recited to teach how to balance high lipase activity with amylase and protease activities.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least withdrawn claims 10-39 of co-pending US application No. 14906613 (Notice of allowance mailed on 6/8/2022). Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a method for preparation of HA-pancreatin comprising similar steps of suspending pancreatin in a solvent, separating the insoluble from soluble and drying the insoluble portion wherein the co-pending application also include conditions at room temperature, therefore, therefore the method of instant application is rendered obvious of the co-pending application.

Response to Argument
Applicant will address the rejection after the identification of allowable subject matter. Therefore the rejection is maintained.

Conclusion
No claim is allowable.

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653